

EXHIBIT 10.36

PROTEIN DESIGN LABS, INC. OUTSIDE DIRECTORS STOCK OPTION PLAN

(As amended June 29, 2000)

1. Purpose. The Protein Design Labs, Inc. Outside Directors Stock Option Plan
(the "Plan") is established to create additional incentive for the non-employee
directors of Protein Design Labs, Inc. and any successor corporation thereto
(collectively referred to as the "Company"), to promote the financial success
and progress of the Company and any present or future parent and/or subsidiary
corporations of the Company (all of whom along with the Company being
individually referred to as a "Participating Company" and collectively referred
to as the "Participating Company Group"). The Plan shall be effective as of the
date it is approved by the stockholders of the Company (the "Effective Date").
For purposes of the Plan, a parent corporation and a subsidiary corporation
shall be as defined in sections 424(e) and 424(f) of the Internal Revenue Code
of 1986, as amended (the "Code").

2. Administration. The Plan shall be administered by the Board of Directors of
the Company (the "Board") and/or by a duly appointed committee of the Board
having such powers as shall be specified by the Board. Any subsequent references
herein to the Board shall also mean the committee if such committee has been
appointed and, unless the powers of the committee have been specifically
limited, the committee shall have all of the powers of the Board granted herein,
including, without limitation, the power to terminate or amend the Plan at any
time, subject to the terms of the Plan and any applicable limitations imposed by
law. The Board shall have no authority, discretion, or power to select which
non-employee directors of the Company will receive options under the Plan, to
set the exercise price of the options granted under the Plan, to determine the
number of shares of common stock to be granted under an option or the time at
which any options are to be granted, to establish the duration of option grants,
or alter any other terms or conditions specified in the Plan, except in the
sense of administering or amending the Plan subject to the provisions of the
Plan. All questions of interpretation of the Plan or of any options granted
under the Plan (an "Option") shall be determined by the Board, and such
determinations shall be final and binding upon all persons having an interest in
the Plan and/or any Option. The Chief Executive Officer, President or General
Counsel of the Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein.

3. Eligibility and Type of Option. Options may be granted only to directors of
the Company who are not employees of the Company or any present parent and/or
subsidiary corporations of the Company ("Outside Directors"). Options granted to
Outside Directors shall be nonqualified stock options; that is, options which
are not treated as having been granted under section 422(b) of the Code.

4. Shares Subject to Option. Options shall be for the purchase of shares of the
authorized but unissued common stock or treasury shares of common stock of the
Company (the "Stock"), subject to adjustment as provided in paragraph 8 below.
The maximum number of shares of Stock which may be issued under the Plan shall
be two hundred thousand (200,000) shares. In the event that any outstanding
Option for any reason expires or is terminated and/or shares of Stock subject to
repurchase are repurchased by the Company, the shares allocable to the
unexercised portion of such Option, or such repurchased shares, may again be
subject to an Option grant.

5. Time for Granting Options. All Options shall be granted, if at all, within
ten (10) years from the Effective Date.

6. Terms, Conditions and Form of Options. Options granted pursuant to the Plan
shall be evidenced by written agreements specifying the number of shares of
Stock covered thereby, in substantially the form attached hereto as Exhibit A
(the "Option Agreement"), which written agreements may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

(a) Automatic Grant of Options. Subject to execution by each Outside Director of
an Option Agreement, options shall be granted automatically and without further
action of the Board, as follows:

(i) Each person who is newly appointed or elected as an Outside Director after
February 6, 1997 or who becomes an Outside Director as a result of ceasing to be
an employee of the Company or any parent or subsidiary corporation of the
Company after June 29, 2000 (a "Future Outside Director") shall be granted an
Option for thirty thousand (30,000) shares of Stock upon the date such person
becomes an Outside Director.

(ii) Each Outside Director shall be granted an Option for thirty thousand
(30,000) shares of Stock upon the fifth Anniversary Date (as defined below) and
each subsequent five year Anniversary Date thereafter (e.g., 10th, 15th, etc.)
of such Outside Director.

(iii) The Anniversary Date of each Outside Director shall be the date the
Outside Director became an Outside Director except that if he or she elected not
to receive an option at that time under paragraph 6(a)(iv) then his or her
Anniversary Date shall be the date upon which he or she was first granted an
Option under the Plan. If an Outside Director subsequently elects not to receive
an Option and later revokes that election, his or her Anniversary Date may be
adjusted as provided in paragraph 6(a)(iv).

(iv) Notwithstanding the foregoing, any Outside Director may elect not to
receive an Option granted pursuant to this paragraph 6(a) by delivering written
notice of such election to the Board no later than the day prior to the date
such Option would otherwise be granted. A person so declining an Option shall
receive no payment or other consideration in lieu of such declined Option. An
Outside Director who has declined an Option may revoke such election by
delivering written notice of such revocation to the Board, in which event such
Outside Director shall be automatically granted an Option on the later of the
date the Option would otherwise have been granted to such Outside Director or
the date of such notice (and in such latter event the Outside Director's
Anniversary Date shall then become the date of such notice).

(v) Notwithstanding any other provision of the Plan, no Option shall be granted
to any individual on his or her Anniversary Date when he or she is no longer
serving as an Outside Director of the Company on such Anniversary Date.

(b) Option Exercise Price. The Option exercise price per share of Stock for an
Option shall be the fair market value of a share of the common stock of the
Company on the date of the granting of the Option. Where there is a public
market for the common stock of the Company, the fair market value per share of
Stock shall be the mean of the bid and asked prices of the common stock of the
Company on the date of the granting of the Option, as reported in the Wall
Street Journal (or, if not so reported, as otherwise reported by the National
Association of Securities Dealers Automated Quotation ("NASDAQ") System) or, in
the event the common stock of the Company is listed on the NASDAQ National
Market System or a national or regional securities exchange, the fair market
value per share of Stock shall be the closing price on such National Market
System or exchange on the date of the granting of the Option, as reported in the
Wall Street Journal. If the date of the granting of an Option does not fall on a
day on which the common stock of the Company is trading on the NASDAQ National
Market System or other national or regional securities exchange, the date on
which the Option exercise price per share shall be established shall be the last
day on which the common stock of the Company was so traded prior to the date of
the granting of the Option.

(c) Exercise Period and Exercisability of Options. An Option granted pursuant to
the Plan shall be exercisable for a term of ten (10) years. Options granted
pursuant to the Plan shall become exercisable over a sixty (60) month period
commencing one (1) month after the date of grant as provided in the form of
Option Agreement.

(d) Payment of Option Exercise Price. Payment of the Option exercise price for
the number of shares of Stock being purchased pursuant to any Option shall be
made (i) in cash, by check, or in cash equivalent, (ii) by the assignment of the
proceeds of a sale of some or all of the shares being acquired upon the exercise
of an Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System), or (iii) by any combination thereof.
The Company reserves, at any and all times, the right, in the Company's sole and
absolute discretion, to establish, decline to approve and/or terminate any
program and/or procedure for the exercise of Options by means of an assignment
of the proceeds of a sale of some or all of the shares of Stock to be acquired
upon such exercise.

(e) Transfer of Control. A "Transfer of Control" shall be deemed to have
occurred in the event any of the following occurs with respect to the Company:

(i) any acquisition of the Company's stock or any reorganization as defined in
section 368(a)(1) of the Code to which the Company is a party as defined in
section 368(b) of the Code and in which the Company is not the surviving
corporation or is not immediately after the reorganization engaged in the active
conduct of a trade or business or in which the stockholders of the Company will
own less than fifty percent (50%) of the voting securities of the surviving
corporation; or

(ii) any sale or conveyance of substantially all of the net assets of the
Company, unless immediately after such sale the Company is engaged in the active
conduct of a trade or business.

In the event of a Transfer of Control, the surviving, continuing, successor, or
purchasing corporation, as the case may be (the "Acquiring Corporation"), shall
either assume the Company's rights and obligations under outstanding stock
option agreements or substitute options for the Acquiring Corporation's stock
for such outstanding Options unless the Company's Board otherwise agrees. In the
event that, with the Board's consent, the Acquiring Corporation elects not to
assume or substitute for such outstanding Options in connection with a merger in
which the Company is not the surviving corporation or a reverse triangular
merger in which the Company is the surviving corporation where the stockholders
of the Company before such merger do not retain, directly or indirectly, at
least a majority of the beneficial interest in the voting stock of the Company
after such merger, the Board may, but shall not be obligated to, provide that
any unexercisable and/or unvested portion of the outstanding Options shall be
immediately exercisable and vested as of a date prior to the Transfer of
Control, as the Board so determines. The exercise and/or vesting of any Option
that was permissible solely by reason of this paragraph 6(e) shall be
conditioned upon the consummation of the Transfer of Control. Any Options which
are neither assumed or substituted for by the Acquiring Corporation nor
exercised as of the date of the Transfer of Control shall terminate effective as
of the date of the Transfer of Control.

7. Authority to Vary Terms. The Board shall have the authority from time to time
to vary the terms of the Option Agreement either in connection with the grant of
an individual Option or in connection with the authorization of a new standard
form or forms; provided, however, that the terms and conditions of such revised
or amended standard form or forms of Option Agreement shall be in accordance
with the terms of the Plan. Such authority shall include, but not by way of
limitation, the authority to grant Options which are immediately exercisable
subject to the Company's right to repurchase any unvested shares of Stock
acquired by the Optionee on exercise of an Option in the event such Optionee's
service as a director of the Company is terminated for any reason.

8. Effect of Change in Stock Subject to Plan. Appropriate adjustments shall be
made in the number and class of shares of Stock subject to the Plan and to any
outstanding Options and in the Option exercise price of any outstanding Options
in the event of a stock dividend, stock split, reverse stock split, combination,
reclassification, or like change in the capital structure of the Company.

9. Options Non-Transferable. Except as may be permitted by the Board and
expressly provided in an Option agreement granted by the Board, Options may not
be assigned or transferred by an Optionee except by will or by the laws of
descent and distribution.

10. Termination or Amendment of Plan. The Board, including any duly appointed
committee of the Board, may terminate or amend the Plan at any time; provided,
however, that without the approval of the stockholders of the Company, there
shall be (a) no increase in the total number of shares of Stock covered by the
Plan (except by operation of the provisions of paragraph 8 above), and (b) no
expansion in the class of persons eligible to receive Options. In any event, no
amendment may adversely affect any then outstanding Option, or any unexercised
portion thereof, without the consent of the Optionee.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Protein Design Labs, Inc. Outside Directors Stock Option Plan was
approved by the stockholders of the Company at the Annual Meeting of
Stockholders on the twentieth day of October, 1992, and subsequently amended by
the Board on October 17, 1996, February 6, 1997 and June 29, 2000, in accordance
with applicable laws and the terms of the Plan.

Date:

By:

Douglas O. Ebersole

Secretary

EXHIBIT A

PROTEIN DESIGN LABS, INC. NONQUALIFIED STOCK OPTION AGREEMENT FOR OUTSIDE
DIRECTORS

Protein Design Labs, Inc., a Delaware corporation (the "Company"), hereby grants
to (the "Optionee") an option to purchase a total of thirty thousand (30,000)
shares of the common stock of the Company (the "Number of Option Shares") under
the Protein Design Labs, Inc. Outside Directors Stock Option Plan (the "Plan"),
at an exercise price of $ per share and in the manner and subject to the
provisions of this Option Agreement (the "Option"). The grant, in all respects,
is subject to the terms and conditions of this Option Agreement and the Plan,
the provisions of which are incorporated by reference herein. Unless otherwise
provided in this Option Agreement, defined terms shall have the meaning given to
such terms in the Plan.

1. Grant of the Option. The Option is granted effective as of (the "Date of
Option Grant"). The Number of Option Shares and the exercise price per share of
the Option are subject to adjustment from time to time as provided in the Plan.

2. Status of the Option. The Option is intended to be a nonqualified stock
option and shall not be treated as an incentive stock option as described in
section 422 of the Internal Revenue Code of 1986, as amended.

3. Term of the Option. The Option shall terminate and may no longer be exercised
on the first to occur of (i) the date ten (10) years after the Date of Option
Grant (the "Option Term Date"), (ii) the last date for exercising the Option
following termination of the Optionee's service as a director of the Company as
described in paragraph 6 below, or (iii) upon a Transfer of Control of the
Company as described in the Plan.

4. Exercise of the Option.

(a) Right to Exercise. The Option shall first become exercisable on the date
occurring one (1) month after the Date of Option Grant (the "Initial Exercise
Date"). The Option shall be exercisable on and after the Initial Exercise Date
and prior to the termination of the Option in the amount equal to the Number of
Option Shares multiplied by the Vested Ratio as set forth below less the number
of shares previously acquired upon exercise of the Option:



                                         Vested Ratio

Prior to Initial Exercise Date                0


On Initial Exercise Date,                    1/60
provided the Optionee has
continuously served as a
director of Company from the
Date of Option Grant until the
Initial Exercise Date


Plus


For each full month of the                   1/60
Optionee's continuous service
as a director of the Company
from the Initial Exercise Date


In no event shall the Vested
Ratio exceed 1/1.


In no event shall the Option be exercisable for more shares than the Number of
Option Shares. Notwithstanding the foregoing, the Option may not be exercised
more frequently than twice in any continuous twelve (12) month period; provided,
however, that the foregoing restriction shall not apply so as to prevent an
exercise (i) following termination of the Optionee's service as a director of
the Company as described in paragraph 6 below or (ii) during the thirty (30) day
period immediately preceding a Transfer of Control of the Company as described
in the Plan.

(b) Method of Exercise. The Option may be exercised by written notice to the
Company which must state the election to exercise the Option, the number of
shares of stock for which the Option is being exercised and such other
representations and agreements as to the Optionee's investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement and the Plan. The written notice must be signed by the Optionee
and must be delivered in person, by facsimile or by certified or registered
mail, return receipt requested, to the President of the Company, or other
authorized representative of the Participating Company Group, prior to the
termination of the Option as set forth in paragraph 3 above, accompanied by full
payment of the exercise price for the number of shares of stock being purchased
in a form permitted under the terms of the Plan.

(c) Withholding. At the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by the Company, the Optionee shall make
adequate provision for the foreign, federal and state tax withholding
obligations of the Company, if any, which arise in connection with the Option
including, without limitation, obligations arising upon (i) the exercise, in
whole or in part, of the Option, (ii) the transfer, in whole or in part, of any
shares of stock acquired on exercise of the Option, or (iii) the lapsing of any
restriction with respect to any shares acquired on exercise of the Option.

(d) Certificate Registration. The certificate or certificates for the shares of
stock as to which the Option shall be exercised shall be registered in the name
of the Optionee, or, if applicable, the heirs of the Optionee.

(e) Restriction on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of stock on exercise of the Option shall be
subject to compliance with all of the applicable requirements of federal or
state law with respect to such securities. The Option may not be exercised if
the issuance of shares of stock upon such exercise would constitute a violation
of any applicable federal or state securities laws or other law or regulation.
In addition, no Option may be exercised unless (i) a registration statement
under the Securities Act of 1933, as amended (the "Securities Act"), shall at
the time of exercise of the Option be in effect with respect to the shares of
stock issuable upon exercise of the Option, or (ii) in the opinion of legal
counsel to the Company, the shares issuable upon exercise of the Option may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. As a condition to the exercise
of the Option, the Company may require the Optionee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

(f) Fractional Shares. The Company shall not be required to issue fractional
shares of stock upon the exercise of the Option.

5. Non-Transferability of the Option. The Option may be exercised during the
lifetime of the Optionee only by the Optionee and may not be assigned or
transferred in any manner except by will or by the laws of descent and
distribution.

6. Termination of Service as a Director.

(a) Termination of Director Status. If the Optionee ceases to be a director of
the Company for any reason except death or disability within the meaning of
section 22(e)(3) of the Code, the Option, to the extent unexercised and
exercisable by the Optionee on the date on which the Optionee ceased to be a
director, may be exercised by the Optionee at any time prior to the expiration
of three (3) months from the date on which the Optionee's service as a director
of the Company terminated, but in any event no later than the Option Term Date.
If the Optionee ceases to be a director of the Company because of the death or
disability of the Optionee within the meaning of section 22(e)(3) of the Code,
the Option, to the extent unexercised and exercisable by the Optionee on the
date on which the Optionee ceased to be a director, may be exercised by the
Optionee (or the Optionee's legal representative) at any time prior to the
expiration of twelve (12) months from the date on which the Optionee's service
as a director of the Company terminated, but in any event no later than the
Option Term Date. The Optionee's service as a director of the Company shall be
deemed to have terminated on account of death if the Optionee dies within three
(3) months after the Optionee's termination of service as a director of the
Company. Except as provided in this paragraph 6, an Option shall terminate and
may not be exercised after the Optionee ceases to be a director of the Company.

(b) Extension of Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth above is
prevented because the issuance of shares of stock upon such exercise would
constitute a violation of any applicable federal or state securities law or
other law or regulation, the Option shall remain exercisable until three (3)
months after the date the Optionee is notified by the Company that the Option is
exercisable, but in any event no later than the Option Term Date.

(c) Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if the exercise of the Option within the applicable time periods set
forth above would subject the Optionee to suit under Section 16(b) of the
Exchange Act, the Option shall remain exercisable until the earliest to occur of
(i) the tenth (10th) day following the date on which the Optionee would no
longer be subject to such suit, (ii) the one hundred and ninetieth (190th) day
after the Optionee's termination of service as a director of the Company and
(iii) the Option Term Date.

7. Rights as a Stockholder. The Optionee shall have no rights as a stockholder
with respect to any shares of stock covered by the Option until the date of the
issuance of a certificate or certificates for the shares for which the Option
has been exercised. No adjustment shall be made for dividends or distributions
or other rights for which the record date is prior to the date such stock
certificate or certificates are issued, except as provided in the Plan.

8. Legends. The Company may at any time place legends referencing any applicable
federal or state securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The Optionee
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares of stock acquired pursuant to the Option in
the possession of the Optionee in order to effectuate the provisions of this
paragraph.

9. Binding Effect. This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and be binding upon the Company and the
Optionee and the Optionee's heirs, executors, administrators, successors and
assigns.

10. Termination or Amendment. The Board, including any duly appointed committee
of the Board, may terminate or amend the Plan and/or the Option at any time
subject to any limitations described in the Plan; provided, however, that no
such termination or amendment may adversely affect the Option or any unexercised
portion hereof without the consent of the Optionee.

11. Integrated Agreement. This Option Agreement and the Plan constitute the
entire understanding and agreement of the Optionee and the Company with respect
to the subject matter contained herein and therein, and there are no agreements,
understandings, restrictions, representations, or warranties among the Optionee
and the Company other than those as set forth or provided for herein or therein.
To the extent contemplated herein and therein, the provisions of this Option
Agreement and the Plan shall survive any exercise of the Option and shall remain
in full force and effect.

12. Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

13. Arbitration. In the event a dispute between the parties to this Option
Agreement arises out of, in connection with, or with respect to this Option
Agreement, or any breach of this Option Agreement, such dispute will, on the
written request of one (1) party delivered to the other party, be submitted and
settled by arbitration in Palo Alto, California in accordance with the rules of
the American Arbitration Association then in effect and will comply with the
California Arbitration Act, except as otherwise specifically stated in this
paragraph 13. Judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction. The parties submit to the in personam
jurisdiction of the Supreme Court of the State of California for the purpose of
confirming any such award and entering judgment upon the award. Notwithstanding
anything to the contrary that may now or in the future be contained in the rules
of the American Arbitration Association, the parties agree as follows:

(a) Each party will appoint one person approved by the American Arbitration
Association to hear and determine the dispute within twenty (20) days after
receipt of notice of arbitration from the noticing party. The two (2) persons so
chosen will select a third impartial arbitrator. The majority decision of the
arbitrators will be final and conclusive upon the parties to the arbitration. If
either party fails to designate its arbitrator within twenty (20) days after
delivery of the notice provided for in this paragraph 13(a), then the arbitrator
designated by the one (1) party will act as the sole arbitrator and will be
considered the single, mutually approved arbitrator to resolve the controversy.
In the event the parties are unable to agree upon a rate of compensation for the
arbitrators, they will be compensated for their services at a rate to be
determined by the American Arbitration Association.

(b) The parties will enjoy, but are not limited to, the same rights to discovery
as they would have in the United States District Court for the Northern District
of California.

(c) The arbitrators will, upon the request of either party, issue a written
opinion of their findings of fact and conclusions of law.

(d) Upon receipt by the requesting party of said written opinion, said party
will have the right within ten (10) days to file with the arbitrators a motion
to reconsider, and upon receipt of a timely request the arbitrators will
reconsider the issues raised by said motion and either confirm or change their
majority decision which will then be final and conclusive upon the parties to
the arbitration.

(e) The arbitrators will award to the prevailing party in any such arbitration
reasonable expenses, including attorneys' fees and costs, incurred in connection
with the dispute.

PROTEIN DESIGN LABS, INC.

By:

Title:

The Optionee represents that the Optionee is familiar with the terms and
provisions of this Option Agreement and the Plan and hereby accepts the Option
subject to all of the terms and provisions thereof.

The undersigned acknowledges receipt of a copy of the Plan.

Date:

Signature:






